NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


RAFAEL LESENDE, DOC# Y63264,                 )
                                             )
              Appellant,                     )
                                             )
v.                                           )         Case No. 2D17-4157
                                             )
STATE OF FLORIDA,                            )
                                             )
              Appellee.                      )
                                             )

Opinion filed November 14, 2018.

Appeal from the Circuit Court for Collier
County; Christine H. Greider, Judge.

Lee Hollander of Law Offices of Hollander
and Hanuka, Naples, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Brandon R. Christian,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.

              Rafael Lesende challenges his convictions and sentences for perjury

(count one), possession of a vessel with a missing or altered hull identification number

(count two), and possessing a part—a boat engine—with a missing or altered

identification number—an engine serial number (count three). We affirm Mr. Lesende's

convictions and sentences without prejudice to any right he may have to seek
postconviction relief under Florida Rule of Criminal Procedure 3.850 or Florida Rule of

Appellate Procedure 9.141(d) on the question of whether, with respect to count three,

the possession of a part of a vessel with a missing or altered serial number, as opposed

to a missing or altered vessel or hull identification number, is actually criminalized by

section 328.07(4)(b), Florida Statutes (2016).

              Affirmed.


LaROSE, C.J., and KELLY and SALARIO, JJ., Concur.




                                            -2-